                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


GERMMA HAMMOND, on behalf of
himself and all other similarly situated               Civil Action No. 3:19-cv-01099
employees,                                             Honorable Aleta A. Trauger

                   Plaintiffs,

       v.

FLOOR AND DECOR OUTLETS OF
AMERICA, INC.,

                   Defendant.

           DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
          EXPEDITED MOTION TO STAY OR, IN THE ALTERNATIVE, FOR
         AN EXTENSION OF TIME AND ADDITIONAL PAGES TO RESPOND
          TO PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

       Defendant Floor and Decor Outlets of America, Inc. (“Floor & Decor”) respectfully

moves this Court for an order staying the Company’s deadline to respond to Plaintiff Gemma

Hammond’s motion for conditional certification (Dkt. No. 51) until the threshold question of

arbitrability is resolved. In the alternative, Floor & Decor respectfully moves for a fourteen-day

extension of time to file its response brief and for an additional ten pages for its response brief.

       Pursuant to Local Rule 7.01(a)(1), counsel for Floor & Decor met and conferred with

Hammond’s counsel about this motion. Hammond’s counsel represented that they opposed

Floor & Decor’s request for a stay, consented to an additional fourteen days for Floor & Decor to

file a response brief, and took no position on Floor & Decor’s request for ten additional pages for

its response.




                                                 -1-

   Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 1 of 11 PageID #: 398
I.      INTRODUCTION.

        Over three weeks ago, on May 25, Floor & Decor informed Hammond that it intended to

file a motion to stay proceedings in light of the need to conduct a trial on the discrete question of

whether Hammond accepted an arbitration agreement with the Company and was thus barred from

proceeding before this Court. After Hammond requested a week to research the relevant legal

authorities, the parties met and conferred on June 2. The meet and confer effort did not result in

agreement. Hammond would not agree to a stay unless Floor & Decor first waived its right to

oppose conditional certification and stipulated to notice being sent to thousands of individuals

across the country. With no agreement reached, Floor & Decor filed its motion to stay and for

expedited discovery on the question of arbitrability (Dkt. No. 46). Although Hammond’s ability

to pursue any claims in this forum is still in dispute and unresolved, he has now filed a motion

seeking to conditionally certify a nationwide collective action class. Under this Court’s Local

Rules, Floor & Decor’s response to Hammond’s motion is currently due on July 1.

        Respectfully, the briefing on Hammond’s motion should be stayed until the disputed

question of arbitration is decided with finality. Under binding Sixth Circuit authority, it would be

improper to consider Hammond’s motion for conditional certification before resolving the

threshold question of whether he can proceed in this forum at all. In addition, staying briefing

until a factfinder answers the question of arbitrability is in the interest of both fairness and judicial

economy.

        If the Court declines to stay briefing, Floor & Decor respectfully requests a fourteen-day

extension of time (until July 15) to respond to Hammond’s motion for conditional certification.

Hammond consents to this request. Furthermore, the additional time will allow Floor & Decor to

fully evaluate and respond to Hammond motion, which concerns thousands of employees in over

100 stores nationwide. The additional time is also warranted because Hammond’s motion contains
                                                  -2-

     Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 2 of 11 PageID #: 399
new individualized allegations concerning purported “off-the-clock” work. The additional time

will allow Floor & Decor to properly investigate, evaluate, and respond to the new allegations.

         Finally, regardless of when the Court orders Floor & Decor to respond to Hammond’s

motion, the Company respectfully requests an additional ten pages for its response brief. Floor &

Decor will do everything in its power to limit the length of its brief, but Hammond’s motion raises

a number of significant and unique issues that require detailed briefing. These issues are likely to

require additional pages beyond the twenty-five already provided by this Court’s Local Rules.

II.      ARGUMENT.

      A. Briefing On Plaintiff’s Motion For Conditional Certification Should Be Stayed
         Pending A Determination Of Whether Hammond Is Subject To Binding Arbitration.

         The reasons for staying this action pending a final determination of whether Hammond can

proceed in this forum or must proceed before a neutral arbitrator are set forth more fully in Floor

& Decor’s Motion for Expedited Discovery, to Stay, and to Schedule an Expedited Status

Conference (Dkt. No. 46). For the sake of brevity, the Company will not repeat them all here. For

the purposes of this motion, it is enough to acknowledge that Hammond’s refusal to defer briefing

on his motion for conditional certification illustrates precisely why a stay, and this related motion,

should be granted.

         The FAA requires that a factfinder (a jury or potentially the Court) “summarily” decide the

open question of whether Hammond agreed to arbitrate his claims in this case.1 Accordingly, in

the near future, a jury or the Court will determine as a practical matter whether Hammond may


1
  Although Hammond has suggested in recent briefing that Floor & Decor incorrectly stated that the
Federal Arbitration Act entitles it to a jury trial on questions of arbitrability (Dkt. No. 50 at 2), the
Sixth Circuit has held that “[i]f the validity of the agreement to arbitrate is ‘in issue,’ the court must
proceed to a trial to resolve the question.” Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889
(6th Cir. 2002) (citing 9 U.S.C. § 4) (emphasis added). In addition, Floor & Decor’s answer demanded
a jury trial on this issue, and numerous other courts have held trials to resolve factual questions
concerning arbitration. See cases cited infra at 5-6 & n.3.

                                                   -3-

      Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 3 of 11 PageID #: 400
pursue a putative collective action in this forum, or whether his claims must be resolved in

individual arbitration. One way or the other, the outcome of that determination will dramatically

alter the landscape of this case. Hammond, however, wants to bypass the process mandated by

the FAA by racing to send notice to potentially thousands of Floor & Decor employees. Not only

that, he has taken the position that Floor & Decor must immediately expend substantial time and

resources responding to his motion.

       Hammond has staked out that position despite—or, perhaps, because of—the very real

possibility that a decision on whether he must individual arbitrate his claims may end this case.

Hammond’s position is contrary to the FAA, basic notions of fairness and judicial efficiency, and

the law of the Sixth Circuit and other Circuit courts across the country. See Dkt. No. 47, at 2. For

these reasons, the Court should stay the time for Floor & Decor to respond to Hammond’s motion

for conditional certification. To ensure that this case proceeds apace, in the event a jury or the

Court decides the arbitration issue in Hammond’s favor, Floor & Decor requests that its opposition

to Hammond’s motion for conditional certification be due twenty-eight days after that

determination.

   B. Hammond’s Recent Arguments In Opposition To A Stay Are Misplaced.

       In his recent opposition to Floor & Decor’s Motion for Expedited Discovery, to Stay, and

to Schedule an Expedited Status Conference (Dkt. No. 50), Hammond raises several arguments

in opposition to a stay. Each is misplaced.

       First, Hammond claims that Floor & Decor failed to cite “any analogous case law” in

support of its position. Dkt. No. 50 at 3. This position is erroneous both because it

misrepresents the present posture of this case and because it is wrong on the law. To start, the

Court did not deny Floor & Decor’s motion to compel arbitration with finality. Instead, the



                                                -4-

   Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 4 of 11 PageID #: 401
Court denied Floor & Decor’s motion because: (1) there was a material factual dispute regarding

whether Hammond received an employee handbook containing the arbitration agreement; and

(2) “a reasonable juror” could “believe that Hammond did not actually receive the employee

handbook.” Dkt. No. 41 at 16, 18. As a result, this case’s current posture is substantively no

different from the situation where an initial motion to compel is pending. The critical threshold

question of whether Hammond is subject to an arbitration agreement remains unresolved. And

blackletter Sixth Circuit authority requires that the case be stayed until that question is answered.

See, e.g., Southard v. Newcomb Oil Co., LLC, No. 19-5187, 2019 WL 8111958, at *4 (6th Cir.

Nov. 12, 2019) (holding that district courts must “refrain from further action” until it has been

determined whether “whether there is a written agreement to arbitrate between the parties”).2

       In addition, Hammond is simply incorrect that there is no analogous case law. For

example, the Turner case cited previously by Floor & Decor involved a district court ordering a

jury trial on disputed factual questions surrounding arbitration, and staying all litigation activity

other than limited discovery “on the issue of whether [plaintiff] entered into an arbitration

agreement.” Turner v. PillPack, Inc., No. 18-66, 2019 WL 2314673, at *1 (W.D. Ky. May 30,

2019). Numerous other courts have taken similar approaches. See, e.g., Chamlee v. Jonesboro

Nursing and Rehab. Ctr., LLC, No. 18-CV-05899, 2019 WL 6042273, at *4 (N.D. Ga. Aug. 14,

2019) (staying merits-related activity pending a resolution of a threshold arbitrability issue after

denying a motion to compel); PCH Mut. Ins. Co., Inc. v. Cas. & Sur., Inc., 569 F. Supp. 2d 67,




2
  Although Hammond has stated that Floor & Decor’s request for a stay “smacks of gamesmanship
and unnecessary delay” (Dkt. No. 50 at 2-3), there is no support for that assertion. The Company is
merely following the dictates of the Federal Arbitration Act, the Sixth Circuit, and the Supreme Court
of the United States. See, e.g., Moses H. Cohn Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22
(1983) (holding that the FAA requires “an expeditious and summary hearing, with only restricted
inquiry into factual issues” relating to the issue of arbitration).

                                                 -5-

    Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 5 of 11 PageID #: 402
78 (D.D.C. 2008) (staying merits discovery pending trial on threshold arbitrability issue because

“the Federal Arbitration Act requires that the Court resolve the threshold issue of whether the

parties agreed to mandatory arbitration before the litigation of this matter can continue”).3 In

fact, this Court has already recognized in this case that other litigation activity should be stayed

until the question of arbitration is answered with finality. See Dkt. No. 30 (“Given the pendency

of a Motion to Compel Arbitration (29), it is hereby ORDERED that the initial case management

conference scheduled for March 23, 2020 is CONTINUED, to be reset, if appropriate, after

disposition of this motion.”).4

        Second, Hammond argues against a stay by asserting that opt-in plaintiffs will be able to

proceed in this case even if the court compels his individual claims to arbitration. This position is

also incorrect, both legally and factually. As this Court and the Sixth Circuit have held, a district

court should dismiss opt-in plaintiffs from a case if the lead plaintiff’s claims are subject to an



3
  Accord, eg., Sadler v. Gen. Electric Co., No. 17-CV-328, 2019 WL 4781876, at *3 (W.D. Ky. Sept.
30, 2019) (denying motion to compel arbitration as to plaintiffs for whom there was dispute of material
fact as to whether they had received arbitration agreement, but ordering 20-day period for parties to
supplement record such that court could reach a determination as to whether plaintiffs agreed to
arbitration agreement, and otherwise setting evidentiary hearing pending review of any supplemental
evidence); Glass v. Tradesmen Intl., LLC, 5:19-CV-01331, 2020 WL 820655, at *15 (N.D. Ohio Feb.
19, 2020) (deferring ruling on motion to compel arbitration due to factual dispute, setting evidentiary
hearing, and limiting discovery to issues relevant to the existence of an enforceable arbitration
agreement); Black v. SunBridge Ret. Care Associates, Inc., 4:08-CV-9, 2008 WL 11454783, at *8
(E.D. Tenn. June 5, 2008) (holding motion to compel arbitration in abeyance pending trial to determine
the sole issue of whether plaintiff signed arbitration agreement); Mitchell v. Precision Motor Cars Inc.,
No. 17-CV-376, 2017 WL 1361528, at *5 (M.D. Fla. Apr. 14, 2017) (deferring ruling on motion to
compel arbitration pending trial on question of arbitrability, and requiring parties to suggest “dates for
the completion of discovery limited to issues related to the existence of an arbitration agreement and
whether either party demands a jury trial as to that issue”); Promega Corp. v. Max-Planck-Gesellschaft
zur Forderung der Wiessenscaften E.V., No. 10-CV-281, 2010 WL 4683713, at *6 (W.D. Wis. Nov.
20, 2010) (staying ruling on arbitration to allow the parties to complete discovery on questions of
arbitrability).
4
  Although Hammond’s prior filings seem to fault Floor & Decor for not moving for a stay when it
filed its motion to compel arbitration (See, e.g., Dkt. No. 50 at 1), there was no need for the Company
to seek a stay because the Court imposed one itself.

                                                   -6-

    Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 6 of 11 PageID #: 403
arbitration agreement. See, e.g. Doe #1 v. Déjà Vu Consulting, Inc., No. 3:17-cv-00040, 2017 WL

3837730, at *17 (M.D. Tenn. Sept. 1, 2017) (dismissing collective action complaint, including

opt-ins, once named plaintiff’s claims were compelled to arbitration); McGrew v. VCG Holdings

Corp., 735 Fed. App’x 210, 210 (6th Cir. 2018) (affirming dismissal of collective action and

compelling individual plaintiffs to arbitration); Ozormoor v. T-Mobile USA, Inc., 354 F.2d. App’x.

972, 975 (6th Cir. 2009) (similar).

        Furthermore, Hammond’s position ignores that the opt-in plaintiffs in this case are also

subject to arbitration agreements. Floor & Decor has informed Hammond multiple times that the

opt-in plaintiffs agreed to arbitration in numerous individual ways (i.e., through continued

employment, by signing an arbitration acknowledgment form, and by signing a standalone

arbitration agreement). As a result, it is highly unlikely that any opt-in plaintiff will be able to take

Hammond’s place if his claims are compelled to arbitration. And if Hammond is correct that opt-

in plaintiffs could proceed in his stead, the determination of whether the opt-in plaintiffs may

proceed in this Court—or must proceed in individual arbitration—must also be addressed before

any merits issues, including conditional certification. See cases cited supra at 5-6.

        Third, Hammond claims that no stay is necessary because “the Court did not say that a

disputed material fact existed, full stop.” Dkt. No. 50 at 5. Yet, that is exactly what the Court has

said, repeatedly. Among other things, the Court’s decision on Floor & Decor’s motion to compel

stated that: (1) “plaintiff’s Declaration creates a material factual dispute” (Dkt. No. 41 at 13); and

(2) “[Hammond] needed only to offer evidence sufficient to create a genuine dispute about whether

he agreed to be bound by the company’s arbitration policy . . . . He has done that” (id. at 18-19).

The Court’s decision also references what a “reasonable juror” might believe (id. at 16), suggesting

to Floor & Decor that the Court envisioned holding a jury trial to resolve the disputed facts



                                                  -7-

   Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 7 of 11 PageID #: 404
surrounding arbitrability. Under these circumstances, the proper approach is to stay all non-

arbitration related items until the threshold question of arbitrability has been decided. See cases

cited supra at 5-6.

   C. In The Alternative, The Court Should Extend Floor & Decor’s Deadline To Respond
      To Hammond’s Motion For Conditional Certification And Provide Floor & Decor
      With Additional Pages For Its Response Brief.

       If the Court declines to stay Floor & Decor’s deadline until after the open arbitrability issue

is resolved, the Company respectfully requests a short extension to respond to Hammond’s motion,

from July 1, 2020 to July 15, 2020. Not only has Hammond consented to this extension, good

cause exists for it. To start, although Hammond’s motion for conditional certification raises

allegations about three stores (Antioch, Tennessee; Bridgeton, Missouri; and Carmel Mountain,

California), he seeks certification of a collective action class encompassing thousands of

individuals employed in over 100 stores across the country. In addition, Hammond’s motion

includes allegations that were not included in his complaint. For example, while the complaint

was limited to Hammond’s allegations of “time-shaving,” the motion for conditional certification

raises new individualized allegations concerning purported “off-the-clock” work. Floor & Decor

must now commence its factual investigation into the new allegations, and the combination of the

new allegations and a proposed nationwide class ensures that it will take the Company significant

time to prepare a thorough response.

       For similar reasons, Floor & Decor respectfully requests that the Court grant it an additional

ten pages (from twenty-five to thirty-five) for its response to Hammond’s motion for conditional

certification. Because Hammond’s proposed class is nationwide in scope and involves different

individual theories of liability, Floor & Decor’s response brief will need to provide a significant

amount of factual information and make a large number of substantive legal arguments. In

addition, Hammond’s motion raises a number of unique issues that Floor & Decor must address
                                                -8-

   Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 8 of 11 PageID #: 405
in its response. For example, Floor & Decor will need to address a direct conflict caused by

Hammond and his counsel seeking to represent a class comprised of all full time hourly employees

who were paid using the Kronos timekeeping system. Critically, this putative class includes both

select individuals alleging violations of the Fair Labor Standards Act (FLSA) and individual hourly

managers accused of causing at least some of the alleged FLSA violations. Floor & Decor’s

response brief will also need to devote substantial pages to addressing, among other things: (1) the

impact of putative class members’ differing arbitration agreements on conditional certification;

and (2) the question of whether notice can be sent to putative class members subject to arbitration

agreements even if some class is conditionally certified. Floor & Decor will take every step

possible to minimize its briefing, but it requests an additional ten pages to ensure that it has a full

and fair opportunity to respond to Hammond’s motion.

III.      CONCLUSION

          For the foregoing reasons, Floor & Decor respectfully requests that the Court grant its

request to stay briefing on Hammond’s motion for conditional certification until the threshold

question of arbitrability is resolved, and order that the Company only respond to the motion

twenty-eight days after a conclusive determination (if any) that Hammond is not subject to an

arbitration agreement. In the alterative, Floor & Decor respectfully requests that the Court grant

it a fourteen-day extension (until July 15) to file an opposition to Hammond’s motion for

conditional certification. Finally, regardless of when its response brief must be filed, Floor &

Decor respectfully requests ten additional pages for its response (if a response is required).


Dated: June 19, 2020                                   Respectfully submitted,

                                                       /s/ Lincoln O. Bisbee
                                                       Lincoln O. Bisbee, admitted pro hac vice
                                                       Russell R. Bruch, admitted pro hac vice
                                                       MORGAN, LEWIS & BOCKIUS LLP
                                                 -9-

       Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 9 of 11 PageID #: 406
                                         1111 Pennsylvania Avenue, N.W.
                                         Washington, DC 20001
                                         Tel: (202) 739-3000
                                         Fax: (202) 739-3001
                                         lincoln.bisbee@morganlewis.com
                                         russell.bruch@morganlewis.com

                                         Keane A. Barger, TN Bar No. 33196
                                         Katharine R. Cloud, TN Bar No. 019336
                                         RILEY WARNOCK & JACOBSON PLC
                                         1906 West End Avenue
                                         Nashville, TN 37203
                                         Tel: (615) 320-3700
                                         Fax: (615) 320-3737
                                         kbarger@rwjplc.com
                                         kcloud@rwjplc.com

                                         Attorneys for Defendant Floor and Decor
                                         Outlets of America, Inc.




                                  -10-

Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 10 of 11 PageID #: 407
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of DEFENDANT’S MEMORANDUM OF LAW IN

SUPPORT OF ITS EXPEDITED MOTION TO STAY OR, IN THE ALTERNATIVE, FOR

AN EXTENSION OF TIME AND ADDITIONAL PAGES TO RESPOND TO PLAINTIFF’S

MOTION FOR CONDITIONAL CERTIFICATION was served on June 19, 2020 upon the

following via the Court’s ECF system:

       YEZBAK LAW OFFICES PLLC
       Charles P. Yezbak, III
       N. Chase Teeples
       2002 Richard Jones Road, Suite B-200
       Nashville, TN 37215
       Tel.: (615) 250-2000
       Fax: (615) 250-2020
       yezbak@yezbaklaw.com
       teeples@yezbaklaw.com

       McGILLIVARY STEELE ELKIN LLP
       Gregory K. McGillivary
       Diana J. Nobile
       Hillary LeBeau
       1101 Vermont Avenue NW, Suite 1000
       Washington, D.C. 20005
       Tel.: (202) 833-8855
       Fax: (202) 452-1090
       gkm@mselaborlaw.com
       djn@mselaborlaw.com
       hdl@mselaborlaw.com

       Attorneys for Plaintiffs


                                                     /s/ Lincoln O. Bisbee
                                                     Lincoln O. Bisbee




                                              -11-

  Case 3:19-cv-01099 Document 62 Filed 06/19/20 Page 11 of 11 PageID #: 408
